Citation Nr: 1619813	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  07-30 422 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
2.  Entitlement to service connection for tinnitus.
3.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1970 to September 1972.

This matter comes before the Board of Veterans Appeals (Board) from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in in Honolulu, Hawaii.

The Veteran filed a Notice of Disagreement (NOD) in August 2006.  A Statement of the Case (SOC) was issued in July 2007, and a Substantive Appeal was received in August 2007.  Notably, the Veteran submitted an August 2007 statement in lieu of a VA Form 9.  On the statement, the Veteran indicated that he did not want a Board hearing.

The RO issued Supplemental SOCs (SSOC) in August 2010, September 2012, October 2013, September 2014, and September 2015.  

In July 2011, June 2013, April 2014, and April 2015, the Board remanded the case for further development by the Agency of Original Jurisdiction (AOJ).  

In an April 2015 decision, the Board denied the Veterans claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, and remanded the claims for entitlement to service connection for bilateral hearing loss and tinnitus for further development.  The Veteran appealed that part of the Board's decision, denying service connection for an acquired psychiatric disorder, to the United States Court of Appeals for Veterans Claims (Court of CAVC), which, by order dated November 2015, granted a Joint Motion for Partial Remand, vacated the Board's decision, and remanded the matter for action consistent with the joint motion.

In March 2016, the Veteran submitted a waiver of AOJ consideration of additional evidence pursuant to 38 C.F.R. § 20.1304 (2015).


FINDINGS OF FACT

1.  The evidence is not sufficient to show that the Veteran exhibited bilateral hearing loss and tinnitus in service or within one year of separation from service, or that bilateral hearing loss and tinnitus is otherwise related to the Veteran's military service.

2.  The record evidence is at least in relative equipoise as to whether the Veteran has a presently existing acquired psychiatric disorder (other than PTSD) during the appeal period.

3.  The record evidence is in at least in relative equipoise as to whether the Veteran's acquired psychiatric disorder, variously diagnosed as a dysthymic disorder, is related to service. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of entitlement to service connection for bilateral sensorineural hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for the establishing of entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309 (2015).

3. Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of entitlement to service connection for an acquired psychiatric disorder (other than PTSD), variously diagnosed as dysthymic disorder, are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 
	
In this case, the notice requirements were met in an April 2005 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, including notice of what evidence he should provide, and what evidence VA would attempt to obtain.  The Board notes that the April 2005 letter did not advise the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, 19 Vet. App. 473 (2006).  Nevertheless, the Board finds that there is no prejudice because service connection for bilateral hearing loss and tinnitus is being denied herein and, thus, no disability ratings or effective dates will result from the Board's decision.  With respect to service connection for an acquired psychiatric disorder other than PTSD, as the decision herein is favorable, the Veteran suffers no prejudice.  Accordingly, the duty to notify has been satisfied.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  VA obtained all of the identified post-service VA treatment records and private medical records.  The Veteran was also provided with VA medical examinations in conjunction with this appeal, including in April 2010, August 2012, August 2013, June 2014, and September 2015.  In December 2014, the Board referred the Veteran's acquired psychiatric disorder claim to a specialist affiliated with the Veterans Health Administration (VHA) for a medical opinion.  That opinion was received in February 2015.  There is no reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The July 2011 Board decision remanded the case for procurement of private medical records associated with the Veteran's mental health treatment.  The RO was also directed to assist the Veteran in associating private medical records identified in the January 2008 private psychological examination report, including mental health treatment at Guam Memorial Hospital in 1978, psychiatric counseling by Dr. C.O. in 1983, complete records from couples counseling by Dr. B.B. in 2000, and individual therapy by R.C. since 2006.  The decision also requested a VA examination to determine whether any current psychiatric disability either first manifested in service and/or is causally related to an event during service.  The Veteran was afforded the requested VA psychiatric examination in August 2012.  Notably, the claims file includes a December 2004 private marriage counseling record from Dr. B.B.  However, a September 2011 letter sent to the Veteran requested that the Veteran complete Authorization and Consent to Release Information forms for the private treatment records.  The Veteran did not respond.    

The June 2013 Board decision remanded the case for an additional VA psychiatric examination, updated VA treatment records, and to afford the Veteran an additional opportunity to submit private treatment records.  The Veteran was afforded a new VA psychiatric examination in August 2013 and VA treatment records were associated with the record.  The Veteran was given another opportunity to submit private treatment records, and in a statement received in August 2013, the Veteran indicated that all outstanding private treatment records had been destroyed or the medical service-providers could not be reached.  With respect to the Veteran's bilateral hearing loss and tinnitus, the June 2013 Board decision remanded the case for an addendum medical opinion.  An addendum opinion was issued in September 2013. 

The April 2014 Board decision remanded the case for additional VA psychiatric and audiological evaluations.  The Veteran was afforded the requested examinations in June 2014.

An April 2015 Board decision remanded the case for a new examination and medical opinion as to the etiology of the Veteran's current bilateral hearing loss and tinnitus.  In September 2015, the Veteran was afforded an additional VA examination.  

Thus, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  As explained below, any lack of substantial compliance was addressed in the subsequent Board remands.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


General Legal Principles 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Hickson v. West, 12 Vet. App. 247 (1999).

Certain chronic diseases, such as psychosis and other organic diseases of the nervous system (i.e., sensorineural hearing loss and tinnitus), may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

With certain chronic diseases shown as such in service (or within the presumptive period under § 3.307), as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of an evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that as an alternative to the nexus requirement, service connection for a chronic disease listed under section 3.309(a) may be established through a showing continuity of symptomatology since service).

Where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis 

Bilateral Hearing Loss and Tinnitus 

The Veteran contends that he has bilateral hearing loss and tinnitus that can be related to his exposure to loud noise from chipping, hammers, and engine rooms, while serving as an electrician's mate during service. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The service personnel records show that the Veteran's military occupation specialty was an electrical repairman.  Accordingly, considering the places, types, and circumstances of the Veteran's service, the Board finds that the Veteran was exposed to excessive noise in service.  38 U.S.C.A. § 1154(a) (2014).  

Furthermore, the record evidence is clear that the Veteran has current bilateral hearing loss disability (with in VA standards) and tinnitus.  See April 2010 VA Audiological Report.  The disputed issue is whether the disabilities are related to service.  Because of the numerous remands and VA examinations in this case, a detailed explanation of the procedural and medical history is warranted.

The Veteran's service treatment records contain no evidence indicating a complaint or finding of hearing loss or tinnitus during service.  However, the Veteran's earliest audiogram of record is from February 1989.  The audiological evaluation puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
10
10
LEFT
15
5
5
5
10 or 40

The Veteran was afforded a VA audiological examination April 2010; the diagnoses were of tinnitus and bilateral sensorineural hearing loss.  The April 2010 VA examination report revealed speech recognition scores of 94 percent in the right ear and 98 percent in the left ear.  The audiological evaluation puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
30
55
LEFT
35
35
40
40
75

Notably, the Veteran denied any post-service occupational or recreational noise exposure.  The examiner did not provide an etiology opinion as to hearing loss at that time, but opined that the tinnitus was "as likely as not a symptom associated with the sensorineural hearing loss."  

The April 2010 VA examiner provided an addendum opinion in July 2010 opining that the Veteran's bilateral sensorineural hearing loss was not the result of acoustic trauma in military service.  In so finding, the examiner pointed to the April 1973 and July 1973 Reports of Medical History where the Veteran had answered "no" to having current hearing loss and/or a history of hearing loss.  He also stated that the Veteran had "normal hearing 17 years after he separated from service."  The examiner based this finding on a February 1989 private audiogram report (FHP) which he interpreted as showing normal hearing.  However, upon review of the February 1989 audiological report and accompanying summary report, it is clear that the Veteran actually did demonstrate some left ear hearing loss at that time (40 dB at 1000 Hz).  The reviewing physician explicitly noted that the Veteran had decreased hearing in the left ear at that time.  As the VA examiner's negative opinion was based largely upon inaccurate medical findings, in the June 2013 decision, the Board remanded the claims for an addendum opinion that specifically considered the February 1989 audiological report as showing at least some degree of hearing loss, as well as the Veteran's lack of post-service noise exposure.  

Pursuant to the June 2013 remand, an addendum audiological opinion was issued in September 2013.  The VA examiner asserted that the February 1989 audiogram shows normal hearing in the left ear.  In making this determination, the VA examiner found that the entry for the left ear at 4000 Hertz was "10 decibels" noting that the entry was not clear.  The examiner than stated that, even the finding at 4000 Hertz was interpreted as 40 dB, a hearing disability was not present according to the formula used by the American Medical Association to determine a hearing disability.  The examiner further stated, "[The] Veteran was released from military service without a hearing disability in either ear.  The [February 1989] audiogram does not indicate a hearing disability in either ear.  The Veteran's hearing loss is not service connected."  

With respect to tinnitus, the examiner opined that it is less likely than not that the Veteran's tinnitus is a result of military noise exposure.  The examiner reasoned that the tinnitus is likely a common symptom of hearing loss.  The Veteran was released from military service without a hearing disability. Thus, most likely, without a hearing disability, the symptom of tinnitus was not present.  
Upon remand in April 2014, the Board observed that the VA examiner's interpretation of the February 1989 audiogram was factually incorrect.  The Board commented that the February 1989 notation at 4000 Hertz at the left ear was not entirely clear (as the examiner appeared to write 40 over 10 or vice versa).  However, the Board observed that this notation could be interpreted as 40 dB.  The Board also observed that the VA examiner utilized a different standard for determining hearing loss than VA.  For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000 or 4000 Hertz (Hz) is 40 decibels or greater.  38 C.F.R. § 3.385.  As such, and resolving all reasonable doubt in the Veteran's favor, the February 1989 audiogram, which shows a threshold of 40dB at the 4000 Hertz in the left ear, is evidence of left ear hearing disability at that time (assuming that examination criteria under 38 C.F.R. § 4.85 which requires a puretone audiometry test conducted by a state-licensed audiologist are met).  38 C.F.R. § 3.385.  Hence, the Board again remanded the matter for a VA audiological examination and opinion from a different medical examiner.

The Veteran was afforded a VA audiological examination in June 2014; the diagnoses were of right and left ear sensorineural hearing loss.  According to the VA examiner, it was less likely as not that either disability was caused by or a result of an event in military service.

With regard to the right ear, the VA examiner noted that the service treatment records only contained the results of whispered voice tests, which are known to be invalid measures of hearing, showing results of 15/15.  He noted further that pure tone threshold results in 1989 showed normal hearing in the right ear with thresholds of 10 dB or better between 500-400 Hz (15 db at 250 and 8000 Hz).  Therefore, he concluded that given that hearing was normal nearly 17 years after active duty, there is no indication of acoustic injury, and it is less likely than not that the current right ear hearing loss is due to noise exposure in service.

With regard to the left ear, the VA examiner noted again that the service treatment records only contained the results of a whispered voice test, which are known to be invalid measures of hearing, showing results of 15/15.  He noted further that pure tone threshold results in 1989 were normal between 500-2000 Hz, 15 dB at 250 Hz and showed a mild loss at 8000 Hz, and 40 dB at 4000 Hz.  The examiner concluded that if a permanent asymmetry (i.e., not erroneous, and not conductive) existed in 1989 (17 years after active duty) it is at least as likely as not that some form of asymmetry would have existed at the time of the June 2014 examination; however, hearing during the examination revealed no asymmetry or difference between the left and right ear thresholds at any frequency (including 4000 and 8000 Hz).  As such, he opined that the etiology of the Veteran's hearing loss was at least as likely as not the same in both ears, and that there is no nexus between the Veteran's current hearing loss and acoustic injury during active duty.

The April 2015 Board Decision found that the June 2014 examiner did not provide an adequate opinion as to whether the hearing loss and tinnitus identified after service were related to a disease or injury in service or to the Veteran's reported symptomatology.  As such, the Board found that the opinion was inadequate insofar as it did not contain enough information upon which to base a decision.  38 C.F.R. § 4.2 (2015); see also 38 C.F.R. § 19.9 (2015).  Therefore, the Board remanded the claims for yet another new examination and medical opinion as to the etiology of the Veteran's current bilateral hearing loss and tinnitus.

The Veteran was afforded a VA audiological opinion in September 2015.  The Veteran reported that it is currently hard for him to hear his family.  He further stated that loud noise is a problem and people must repeat things to him, especially on the telephone.  He further reported that tinnitus is an irritation.  The report shows that prior to military service and after military exposure, the Veteran did not experience significant noise exposure.  

The examiner opined that there is no nexus between the Veteran's hearing loss and his in-service noise exposure.  The examiner reasoned that, "the first audiogram available in the electronic claims file was obtained more than 17 years after release from the service.  The test results show 'no hearing disability'."  The Veteran had normal hearing at 250, 500, 1000, 2000, 4000, and 8000 Hz Right ear, and normal hearing at 250, 500, 1000, 2000 Hz, mild loss at 4000 and 8000 Hz left ear.  Right ear: 4 frequency pure tone average is 6 dB.  Left ear 4 frequency pure tone average is 14 dB."  The examiner further reasons that there is no delay effect between noise exposure and hearing loss.  He cites to "Medical - Legal Evaluation of Hearing Loss" by Robert Dobie, M.D. (authority on noise exposure and hearing loss) for the premise that, "Once the exposure to noise is discontinued, there is no significant further progression of hearing loss as a result of noise exposure."  Similarly, he cites to the "American College of Occupation and Environmental Medicine (ACOEM), Policies & Position Statements" for the premise that, "Most scientific evidence indicates that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss does to noise does not progress (in excess of what would be expected from addition of age-related threshold shifts) once exposure to noise is discontinued."  
With respect to tinnitus, the Veteran reports that tinnitus started in the 1970s, that it is recurrent, and is an irritant.  The examiner stated, "the Veteran has a diagnosis of hearing loss, and his tinnitus is at least as likely as not a symptom associated with hearing loss, as tinnitus is known to be a symptom associate with hearing loss."
The Board finds that the preponderance of the evidence shows that the Veteran's sensorineural bilateral hearing loss and tinnitus are not related to service.  
Significantly, the Veteran's service treatment records are silent for any complaints, findings, diagnoses, or treatment for bilateral hearing loss or tinnitus.  In his August 1972 and July 1973 clinical evaluations, the Veteran denied having or ever having had any hearing loss. 

The Veteran's VA medical treatment records indicate that he did not seek any treatment for a hearing loss disability until 1989, approximately 17 years after he separated from service.  While this fact is not dispositive, it tends to support a finding that the Veteran's hearing loss disability did not manifest within one year of service.  See Shaw v. Principi, 3 Vet. App. 365 (1992).  

Notably, in his statements, the Veteran has not asserted that he has experienced hearing loss symptoms since service, in other words the evidence does not support a finding of continuity of symptomatology.  The Veteran asserts that his current hearing loss was caused by noise exposure while in service.  Specifically, the Veteran states, "I believe that all my ailments are service related and the nexus is my assignment to USS Poteus home ported on Guam.  Hearing loss and tinnitus are caused by blowers and motors onboard ship 24-7.  My current disability is a condition that did not manifest itself (that is, did not show up or have its onset) during service, but is presumed to have started or be connected to something that happened during service."  See August 2007 Correspondence (Accepted in lieu of VA Form 9). 
A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A Veteran is also competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

However, whether symptoms the Veteran experienced in service or following service are in any way related to his current hearing loss requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that his current bilateral sensorineural hearing loss is due to service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current bilateral hearing loss and tinnitus is not competent medical evidence; as such a question requires medical expertise to determine. Id. 

The September 2015 VA examiner clearly found that the Veteran's bilateral hearing loss and tinnitus were not related to service.  The Board finds the VA examiner's opinion highly probative to the questions at hand.  The Board notes the March 2016 Appellate Brief submitted by the Veteran's representative asserts that the claims should be remanded because the September 2015 VA examiner failed to substantially comply with the remand instructions.  The Veteran argues that the examiner (1) failed to provide a rationale for tinnitus, (2) continued to disregard the Board's prior determinations that the Veteran has presented credible and competent evidence of hearing loss and tinnitus during service, (3) based his negative opinion on the absence of medical records, and (4) failed to address recent medical developments.  

With respect to the September 2015 VA examiner's opinion regarding tinnitus, the Board is satisfied with the examiner's rationale that, because the Veteran's bilateral hearing loss is not related to service and tinnitus is a symptom associated with hearing loss, tinnitus is also not related service.  The Board disagrees with the assertion that the VA examiner disregarded prior Board determinations that the Veteran has presented competent and credible evidence of hearing loss and tinnitus during service.  The record evidence, including his post-service lay statements as well as those contained in the service department records, shows that the Veteran explicitly states that symptoms of these disabilities did not have their onset in service.  See August 2007 Statement; see also April 1973 and July 1973 Reports of Medical History.

In this regard, the Board acknowledges that the Veteran indicates that tinnitus started in "the 70s"; however, the preponderance of the competent medical evidence shows that the Veteran's tinnitus is not related to service.  Here, in weighing the Veteran's lay statements and medical data contained in the service treatment records and at separation, against his later contention regarding an onset of continuing symptoms of tinnitus (and hearing loss) during and since service, the Board can and does attach more credibility and probative value to the earlier service department documents because they reflect a more accurate account of what the Veteran was experiencing at the time of his military noise exposure and at separation.  As such, the Veteran's post-service reports of continuous symptoms that date back to a time during and since service are refuted by the information contained in the service department records and are diminished by the April and July of 1973 reports of medical history.  In fact, as already noted by his August 2007 statement, the Veteran, himself, admitted that his symptoms were not of in-service onset.  Moreover, the opinion of the most recent VA examiner in September 2015 is negative and is a competent medical opinion addressing this question and, so, this medical opinion stands unrebutted.

Furthermore, the Board disagrees with the assertion that the examiner's opinion was inadequate because he based his negative opinion on the absence of medical records.  Although the medical examiner cannot solely rely on the absence of medical records corroborating in-service symptoms to conclude that there is no relationship between the Veteran's current disability and his military service - the absence of such records can still be considered.  See Dalton v. Nicholson, 12 Vet. App. 23, 40 (2007).  The Veteran's contentions regarding his symptoms and functional impact of his disability were considered as well the medical evidence in the claims file.  

Finally, the Veteran's representative asserts the VA examiner's opinion is inadequate because he failed to address recent medical developments.  However, the Board is satisfied that the examiner sited to appropriate medical authorities in rendering his opinion and substantially complied with the instructions on remand.   See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In sum, the Board finds the VA examiner's opinion highly probative to the questions at hand.  The examiner was an audiologist and possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale in determining that the Veteran's hearing loss was less likely as not caused by acoustic trauma he had in service.  His opinions were based on examinations and interviews of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  It is clear that the examiner took into consideration all relevant factors in giving his opinions. 

The Board notes that the only contrary opinions of record come from the Veteran's statements.  The medical evidence does not support the Veteran's contentions that the bilateral hearing loss and tinnitus are related to service and therefore his statements are without probative value. 

In sum, the Board finds it reasonable to conclude that the preponderance of the evidence supports the findings that the Veteran did not have a bilateral hearing loss disability or tinnitus in service, and there is no competent and credible evidence indicating that he had hearing loss or tinnitus manifested to a compensable degree within a year following discharge from service.  Likewise, the weight of the competent and probative evidence does not show the Veteran experienced bilateral hearing loss and tinnitus continuously after his separation from service, or that his current bilateral sensorineural hearing loss and tinnitus are related to his period of service, to include his exposure to noise therein.  Accordingly, service connection for bilateral sensorineural hearing loss and tinnitus is not warranted on any basis.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Acquired Psychiatric Disorder

The Veteran is seeking service connection for an acquired psychiatric disorder other than PTSD.  Service treatment records are negative for any evidence of a psychiatric disability.

VA and private outpatient treatment records dated from approximately 1989 to 2015, show that the Veteran began receiving treatment for reported symptoms of stress, anxiety, and anger outbursts in approximately 2008.  The Veteran underwent a comprehensive clinical evaluation by Dr. P.T., Ph.D., a private clinical psychiatrist, in January 2008.  Dr. P.T. ruled out a PTSD diagnosis, but provided an Axis I diagnosis of dysthymic disorder, and an Axis II diagnosis of avoidant personality disorder.  She noted that the Veteran had a significant history of depression dating back to the military, and that his experiences "over racism, constant harassment, and threats of retaliation" had an overwhelmingly adverse impact on him.  

In addition to Dr. P.T's diagnosis of dysthymic disorder, VA treatment records dated from 2009 to 2010 reflect diagnoses of dysthymic disorder, adjustment disorder, and attention deficit disorder. 

Based on the above, in July 2011, the Board remanded the Veteran's claims in order to obtain a VA etiology opinion.  In doing so, the Board requested that the VA examiner discuss, or reconcile, the findings contained in the private January 2008 psychological evaluation report. 

The Veteran underwent the requested VA examination in August 2012.  The VA examiner found that the Veteran did not have a current mental disorder.  In so finding, however, the examiner failed to specifically discuss the January 2008 diagnosis of dysthymic disorder, as well as the subsequent VA diagnoses of attention deficit disorder, and adjustment disorder.  Thus, the case was remanded again in June 2013.  

The Veteran was afforded another VA examination in August 2013 and the examiner, again, determined the Veteran did not have a current mental disorder.  The August 2013 VA examiner discussed why he did not render a diagnosis of dysthymic disorder at that examination; however, his rationale did not address the previous diagnosis of dysthymic disorder in 2008.  As such, the opinion was considered incomplete, and the claim was remanded in April 2014.

In accordance with the Board's third remand in April 2014, the Veteran was afforded another VA psychiatric examination.  In June 2014, the examiner concluded that the Veteran does not currently meet the diagnostic criteria for any mental health disorder.  With regard to the Veteran's 2008 diagnosis of dysthymic disorder, the June 2014 examiner noted that a clinical diagnosis of dysthymic disorder required evidence of occupational and social impairment.  The examiner did not discuss whether the symptoms cause clinically significant distress, as provided by the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV) as a prerequisite for a dysthymic disorder diagnosis if there is no impairment in social, occupational or other important areas of functioning.  Accordingly, the Board found that the June 2014 VA examiner's opinion was also inadequate for evaluation purposes.

Consequently, the Board requested a VHA opinion in December 2014.  The requested opinion was submitted in February 2015 by J.L.K., PsyD.  Initially, Dr. J.L.K. noted that Dysthymic Disorder, which the Veteran was diagnosed with in 2008, is now known as Persistent Depressive Disorder, and according to the current version of the DSM-V, a diagnosis of this disorder requires clinically significant distress or impairment in social, occupational, or other important areas of functioning, and, therefore, the Veteran does not qualify for such a diagnosis.  With regard to the Veteran's 2008 diagnosis of Dysthymic Disorder and Adjustment Disorder with Mixed Anxiety and Depressed Mood, the physician noted that there is no report of psychiatric symptoms or social/occupational impairment, "so it is not possible to tell if either of the diagnoses is accurate."  He stated further that "put another way, in terms of accuracy of psychiatric diagnosis [he could not] make a decision without resort to mere speculation."  

The evidence of record addressing whether the Veteran was diagnosed with a psychiatric disability, namely dysthymic disorder, in 2008 is conflicting.  However, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was diagnosed with dysthymic disorder in 2008, and therefore, there is evidence of a current disability during the appeal period.  See McClain v. Nicholson, 21 Vet App 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim....even though the disability resolves prior to the Secretary's adjudication of the claim.").

The remaining issue is dispute is whether the Veteran's acquired psychiatric disorder is related to service.  To this end, there is conflicting evidence. 

During the Veteran's January 2008 private psychiatric evaluation from Dr. P.T, Veteran reported that while in service he attempted to commit suicide.  The Veteran reported that he entered the military with a "good attitude" however; he was called names and was the target of racism and constant harassment.  Dr. P.T. stated that the Veteran had a significant history of depression dating back to the military, and that his experiences with "over racism, constant harassment, and threats of retaliation" had an overwhelmingly adverse impact on him.  She stated that, currently he meets the diagnosis of Dysthymic Disorder.  Symptoms include low self-esteem and feelings of hopelessness.  "In addition, he is chronically irritable easily angered and depressed.  The histories of abuse from his family of origin, experience in the military, and repeated problems in the work place and in his marital relationship contribute to feelings of hopelessness and depressed mood."    

In March 2016, the Veteran submitted a lay statement from his wife regarding his acquired psychiatric disorder symptoms.  She states, "I can see how [the Veteran's] experience in the military negatively affected his way of being . . . From the beginning to the end of his active duty service, he felt insulted with empty promises of going to "A" school. . . These feelings of discrimination led to lack of respect for authority, extreme anger and low self-esteem... [The Veteran] was happy when he joined the Navy . . . The experience with the navy changed and damaged him forever."  Lay persons are competent to testify to facts or circumstances that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

In contrast, each of the VA examiners essentially opined that the Veteran's acquired psychiatric disability was not connected to service.  

During the August 2012, August 2013, and June 2014 VA psychiatric evaluations, the Veteran reported that he experienced suicidal ideation in the Navy.  He felt he wasn't treated well and was overworked.  The Veteran felt that he was passed over for promotion even though he was eligible.  He was angry that he felt he knew more than his supervisors and could not get promoted. He reported that he took a handful of aspirin on one occasion.  He reported that he felt sick for a while and then recovered.  He did not report it to anyone so no one else knew that he had taken the pills.  He reports that he was angry and it was a suicidal gesture but he did not really want to end his life.  He then requested to be transferred and eventually transferred.  

The August 2012 VA examiner opined that the claimed condition was less likely than not related to service.  The examiner reasoned that the Veteran does not meet the criteria for any psychiatric diagnoses at the present time due to a lack of psychiatric symptoms.  He was not exposed to traumatic stress in the Navy.  The examiner was also asked to provide a rationale opinion that included a discussion of the in-service findings, the January 2008 examination report of a suicide attempt during service versus an April 1973 denial of a suicide attempt in the Veteran's service treatment records.  In response the examiner indicated that the Veteran reported that he was angry with his superiors in the Navy because he was performing his job better than others and was more knowledgeable than his superiors.  He felt he was passed over for promotion due to racial discrimination and was angry.  He reported taking a handful of aspirin at one point due to anger in a suicidal gesture but did not tell anyone and reported suffering a stomach ache but no other long term effects.  He decided shortly after to request a transfer, which was eventually granted, and he reported that he felt better about working in a different area.  After leaving the Navy the Veteran completed his education and has been successful in his career denying functional impairment.  He reported occasional depressed mood in recent years but not at the present time.  Thus, there is no relationship between occasional and situational depressed mood and military service.

The August 2013 VA examiner stated that, "the Veteran harbors anger toward the Navy for what he feels was unfair treatment.  This is not an unreasonable emotional response to being treated unfairly and does not constitute a psychiatric diagnosis."  However, the examiner does not provide a nexus opinion.  The June 2014 VA examiner opined that, "The veteran's diagnosis of Dysthymia was given 40 years after leaving service.  There is no proximal link between the veteran's service and the diagnosis of Dysthymia in 2008 nor is there a recorded history of impairment in occupational or social functioning to substantiate a link between service and a diagnosis of Dysthymia."

When reviewing conflicting medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board has carefully considered this information, and ultimately finds that the private examiner's opinion is afforded more probative weight compared to the VA examinations.  The Board has conceded that the Veteran had an acquired psychiatric disorder during the course of the appeal.  Although the VA examiners provided thorough and detailed examinations, the examiners all found that the Veteran did not have a current diagnosis and thus their negative nexus opinions were at least partially based on that finding.  As such, the Board must assign more probative weight to the private medical opinion.   

In view of the totality of the evidence, including the January 2008 private psychiatric report and the VA examination reports (in 2012, 2013 and 2014), as well as the credible lay assertions of record, the Board finds that the record evidence is at least in relative equipoise regarding the current existence and origin of an acquired psychiatric disorder, other than PTSD.  Therefore, the Board finds that the Veteran has a presently existing acquired psychiatric disorder, variously diagnosed as dysthymic disorder, which is causally related to service.  Resolving all doubt in the Veteran's favor, entitlement to service connection for an acquired psychiatric disorder (other than PTSD), variously diagnosed as dysthymic disorder, is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.
Entitlement to service connection for tinnitus is denied. 
Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, variously diagnosed as dysthymic disorder, is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


